 Case 2:19-cv-00213-RSP Document 78 Filed 05/18/20 Page 1 of 2 PageID #: 725



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


TRAXXAS, L.P.,

              Plaintiff,                               Case No. 2:19-cv-00213-JRG

v.

SKULLDUGGERY, INC.,

              Defendant.


                           AMENDED REPORT OF MEDIATION

       The above-captioned case was mediated by Harry L. Gillam, Jr. on Friday, February 28,

2020, between Plaintiff Traxxas, L.P. and Defendant Skullduggery, Inc. The mediation session

was suspended and an initial report was filed on March 2, 2020. After additional follow-up

between the parties and the undersigned mediator, the parties have reached a settlement.


Dated: May 18, 2020                                 Respectfully submitted,

                                                    /s/ Harry L. Gillam, Jr.
                                                    Harry L. Gillam, Jr.
                                                    State Bar No. 07921800
                                                    GILLAM & SMITH, L.L.P.
                                                    303 South Washington Avenue
                                                    Marshall, Texas 75670
                                                    Telephone: (903) 934-8450
                                                    Facsimile: (903) 934-9257
                                                    Email: gil@gillamsmithlaw.com
Case 2:19-cv-00213-RSP Document 78 Filed 05/18/20 Page 2 of 2 PageID #: 726



                              CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a) on this 18th day of May, 2020. As such, this document was

served on all counsel who are deemed to have consented to electronic service. Local Rule CV-

5(a)(3)(A).


                                                        /s/ Harry L. Gillam, Jr.
                                                        Harry L. Gillam, Jr.




                                             2
